                      Case 6:20-mj-00681-MJP Document 1 Filed 07/08/20 Page 1 of 8

AO 91 (Rev. 02/09) Criminal Complaint




              United States District Court
                                                             for the
                                                    Westem District of New York


                          United States of America
                                                                                    Case No. 20-MJ-0681
                                           v.

                    SHAKELL SANKS,
                                        Defendant




                                                        CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief:

        On or about May 30, 2020, in the County of Monroe, in the Western District of New York, SHAKELL
SANKS, did knowingly and unlawfully commit arson , in violation of Title 18, United States Code, Sections 844(i)
and 2 (arson).

         This Criminal Complaint is based on these facts:

         181 Continued on the attached sheet.




                                                              ATP SPECIAL AGENT STACEY L. HULL
Affidavit and Criminal Complaint submitted                                Printed name and title
electronically by email in .pdf format. Oath
administered, and contents and signature, attested
to me as true and accurate telephonically pursuant to
Fed.R.Crim.P. 4.1 and 4(d) on:

Date: July 8, 2020
                                                                                    Judge's signature

                                                              HONORABLE MARK W. PEDERSEN
City and State: Rochester, New York                           UNITED STATES MAGISTRATE JUDGE
                                                                                 Printed name and title
            Case 6:20-mj-00681-MJP Document 1 Filed 07/08/20 Page 2 of 8




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
___________________________________________

UNITED STATES OF AMERICA


-v-

                                                                           20-MJ-0681
SHAKELL SANKS,

                  Defendant.
___________________________________________

State of New York     )
County of Monroe      ) ss:
City of Rochester     )

                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

STACEY L. HULL, being duly sworn, deposes and says:


       1.      I am a Senior Special Agent (“SA”) with the United States Department of

Justice, Bureau of Alcohol, Tobacco, Firearms, & Explosives (“ATF”), and I am assigned to

the Rochester, New York Field Office.         Accordingly, I am the kind of Special Agent

delineated in Title 18, United States Code, Section 3051.



       2.      I am a graduate of the Criminal Investigator School and the ATF National

Academy, both located at the Federal Law Enforcement Training Center in Glynco, Georgia.

I have been employed as an ATF Special Agent for approximately four years. As part of my

professional experience, I have participated in state and federal investigations involving the

illegal possession of firearms, narcotics, and violations of federal laws to include Titles 18 and

26, United States Code and am familiar with various federal arson laws. Previously, I was




                                                1
            Case 6:20-mj-00681-MJP Document 1 Filed 07/08/20 Page 3 of 8




employed by the Town of Gates Police Department in Rochester, New York for

approximately six years. I earned a Master of Arts Degree in Forensic Psychology from the

Chicago School of Professional Psychology in 2014. I also received a Bachelor’s Degree in

both Psychology and Criminal Justice from Roberts Wesleyan College in 2009. I have

participated in the service of state search and seizure warrants and have seized or assisted in

seizing contraband including firearms, ammunition, documentary evidence, and contraband.



                                PURPOSE OF AFFIDAVIT

       3.      This affidavit is submitted in support of a criminal complaint which alleges

there is probable cause to believe that on or May 30, 2020, in the City of Rochester, County

of Monroe, Western Judicial District of New York, the defendant, SHAKELL SANKS

(hereinafter SANKS), did violate Title 18, United States Code, 844(i) and 2 (arson).



       4.      The assertions made herein are based upon my personal knowledge and upon

information that I have received from this investigation, including to but not limited to the

review of police reports and discussions with other law enforcement agents and officers, all of

which are true and correct to the best of my knowledge and belief. Since this affidavit is being

submitted for a limited purpose, I have not included each and every fact that I know

concerning this investigation. Rather, I have set forth only those facts that relate to the issue

of whether probable cause exists to believe that the defendant committed the above-

mentioned offenses. In support thereof, I respectfully state the following:




                                               2
            Case 6:20-mj-00681-MJP Document 1 Filed 07/08/20 Page 4 of 8




                                    PROBABLE CAUSE

       5.      On May 30, 2020, protests were scheduled at the Public Safety Building (PSB),

185 Exchange Boulevard, City of Rochester, Western Judicial District of New York, in

response to the death of George Floyd in Minneapolis, Minnesota. During the evening, the

protests turned violent resulting in damaged property, looting, and fires.



       6.      At the time of the protests, a white Ford Focus with New York registration

AE5736 and VIN 1FAHP3EN6BW122355 owned by City of Rochester Family Crisis

Intervention Team (hereinafter known as “FACIT CAR”) was parked in the vicinity of 144

Exchange Boulevard on the evening of May 30, 2020. FACIT CAR was marked with City

of Rochester logos on the outside of the vehicle and also had City of Rochester license plates.

Facebook Live video posted by an individual with the initials W.G. recorded much of the

riot. At approximately 1 hour and twenty-eight minutes into the Facebook Live video, a male

in a white t-shirt, later identified as SANKS, assisted others in attempting to light fabric on

fire. The fabric was stuffed into the gas tank of the FACIT CAR. See the photograph below.




                                               3
            Case 6:20-mj-00681-MJP Document 1 Filed 07/08/20 Page 5 of 8




       7.      Photographs also captured the same male in a white t-shirt, later identified as

SANKS, with a black female wearing grey pants and a black t-shirt, reaching inside the upside

down FACIT CAR. See the below photograph. Nearby surveillance footage appears to have

captured the moment the photograph was taken. At approximately 6:18 p.m., the surveillance

camera shows two individuals wearing similar clothing and in the same area at the vehicle.

At approximately 6:19:08 p.m., the camera shows a male kneel down to take a photograph

of the two individuals at the car. At approximately 6:20:30 p.m., FACIT CAR began to

smoke and shortly thereafter became engulfed in flames.




                                              4
            Case 6:20-mj-00681-MJP Document 1 Filed 07/08/20 Page 6 of 8




       8.      A photograph of SANKS was released to the public in an attempt to identify

him. On or about June 12, 2020, investigators received a tip that SANKS was the individual

in the photographs on the news. On June 29, 2020 investigators met with the citizen and

conducted a confirmatory identification procedure.



       9.      On or about July 3, 2020, SANKS was arrested by members of the Rochester

Police Department. At approximately 12:10 p.m., RPD Investigator Nicholas Mazzola and

Investigator Matthew Klein spoke with SANKS at the PSB. SANKS was advised of his

Miranda warnings and agreed to waive his rights and speak with the investigators. During

the recorded interview, SANKS admitted to being at the riots and at the FACIT CAR. He

also identified himself in a photograph from the scene. Initially, SANKS said he was fanning




                                             5
         Case 6:20-mj-00681-MJP Document 1 Filed 07/08/20 Page 7 of 8




the fire in an attempt to put the fire out. As the interview progressed, SANKS continued to

deny setting the fire but did admit to helping the fire burn. While speaking with SANKS, the

investigators were able to view SANKS’ tattoos and confirmed that they were consistent with

the tattoos on the individual depicted in the photograph above.



       10.    Due to the violence and rioting the night of May 30, 2020, FACIT CAR was

towed away from the PSB and secured at the city of Rochester’s Equipment Services Facility

located at 945 Mount Read Boulevard. At this location, fire investigators conducted their

investigation. After direct examinations and review of supportive video/photographic

evidence, fire investigators concluded the damage to the vehicle was incendiary; intentionally

set fires, set by human hands. The fire damage of FACIT CAR was a total loss as the car was

engulfed in flames and completely burned.



       11.    Based on information provide to me, FACIT CAR is the property of the

Rochester Police Department and the City of Rochester government. Both the Rochester

Police Department and the City of Rochester government conduct business in interstate

commerce, for instance by purchasing vehicles and other equipment and supplies in interstate

commerce. The activities of the Rochester Police Department and the City of Rochester

government in enacting and enforcing laws of the state of New York affect interstate

commerce.




                                              6
Case 6:20-mj-00681-MJP Document 1 Filed 07/08/20 Page 8 of 8




                     8
